Title: To George Washington from John Dalton, 25 August 1774
From: Dalton, John
To: Washington, George



Dear Sir
Alexandria Augt 25 1774

I received your favour of Yesterday relative Collo. Fairfax’s instructions to you about the Bloomery Lands it is needless particularly at this time to give you a detail of the Affair in full. Only shall acquaint you that for some months before his departure I was repeatedly dissapointed with his many appointments for an Adjustment of these Accts.
When I waited upon him to know what I should do as he was about to leave the Country he told me would be contented with my own adjustment—but as he hinted at some mistakes I requested him to name Mr Piper & Mr Campbell to examine and he gave me a letter with his request to these Gentn for that purpose.
Mr Pipers Sickness at times and Mr Campbells backwardness at others has always prevented its being done. Mr Adam promises his assistance next week which I am sure can take but a few hours—when I hope they will be done.

Collo. Fairfax acquainted me in Two letters I recd from him that he had empowered you to make deeds on his behalf. As I flattered myself with having the Accts adjusted in time thought it needless to say anything to you about it ’till then. I am very glad you have wrote to Mr Adam & Mr Campbell wch will enforce it the more I have long wished for it. I am with ⟨respect⟩ Sir your mo. Hble Servt

John Dalton

